DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
As discussed during the telephone interview, Shiek does not disclose the nominal AC voltage is “insufficient” and that the shunt controller is configured to “boost” this AC voltage.  It appears that the Shiek shunt regulator keeps its DC voltage at or below the AC voltage level (par 53, first sentence).  
Upon further search, the claims are rejected over Hurych (US 2013/0091872).
The after-final amendment is not entered because it is unclear if the proposed negative limitation of claim 1 has written description support in the application as filed.  If the applicants intend to formally enter this amendment in a later reply, they are requested to cite the specification for support.  
Claim Objections
Claim 26 is objected to because there was already a claim 26.  The original claim set included a claim 26 that was withdrawn on January 21, 2020.  In the reply filed July 18, 2020, claim 26 appears to have been inadvertently removed from the claim set.  
New claim 26 should be renumbered.  As the after-final amendment wasn’t entered, this objection still needs to be corrected.
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 20 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurych (US 2013/0091872).  

an AC generator (115) including windings operable to generate AC voltages including a nominal AC voltage at a first speed of the vehicle when operating at a peak power point (par 16; the alternator is driven by a belt connected to the vehicle engine); 
a shunt regulator (120) operable to boost the AC voltages to a target DC bus voltage (500v; see par 26), wherein the nominal AC voltage is insufficient without boosting to generate an actual DC output voltage corresponding to the target DC bus voltage (par 26, “when the monitored input voltage is not sufficient to generate the desired 500 VDC output via rectification alone”), the shunt regulator including: 
a first output contact and a second output contact (210, 215), the first output contact and the second output contact adapted to electrically connect a load (load is unclaimed, see below; Hurych discloses a load at 150) to the shunt regulator, wherein the actual DC output voltage is available to the load between the first output contact and the second output contact (see fig 1a and 2); 
gated power switches (S1-S6 and/or S11-S61; two sets of six IGBTs are shown in fig 2) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (gates are the “base” of each IGBT); and 

a voltage feedback circuit (par 26) configured to compare the actual DC output voltage at the first and second output contacts to the target voltage (Hurych regulates its DC output to 500V; this inherently includes a feedback circuit that compares the actual voltage of the DC output contacts to the 500V target); and
feedback logic configured to determine a duty cycle based on an error between the actual DC output voltage and the target DC bus voltage (par 22-30).
The phrase “the first output contact and the second output contact adapted to electrically connect a load” is directed to the structure of the two output contacts.  That the contacts are “adapted to” be connected to a load does not require the load to be present or connected. Therefore, the load is not a claimed limitation.  The claim is limited to the structural ability of output contacts to connect to a load.  This “adapted to” structure simply means that the two output contacts are electrical conductors.  
Hurych discloses a boosting rectifier coupled between an alternator and a load.  The boosting rectifier includes duty-cycle controlled switches that boosts the insufficient nominal AC voltage up to 500VDC.  This type of regulation inherently includes a feedback circuit (otherwise, the system wouldn’t know if the regulation to 500V was 
With respect to claim 12, Hurych discloses the shunt regulator for a vehicle, as discussed above in the art rejections of claim 1.  Claim 12 recites fewer limitations than claim 1, as it does not include the AC generator itself.  Claim 12 only recites the contacts adapted to be connected to an AC voltage generator, which means that the AC voltage generator is not a distinct claimed limitation.  
With respect to claim 20, Hurych discloses the apparatus necessary to carry out the recited method steps, as discussed above in the art rejections of claim 1. 
With respect to claims 26-28, Hurych discloses the target DC bus voltage is a desired DC output voltage at the first/second output contacts (par 26; 500VDC is “desired” because it is needed by the refrigerator unit).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 13, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurych in view of Shiek (US 2013/0113283).

Shiek discloses a DC power generation system for a vehicle (fig 3-4, 6-10; par 32-41, 48-81), the system comprising:
an AC generator (202, 602) including windings operable to generate AC voltages including a nominal AC voltage at a first speed of the vehicle when operating at a peak power point (see fig 4; par 38-39); 
a shunt regulator (600) operable to boost the AC voltages to a target DC bus voltage (par 53, 61), and including: 
a first output contact and a second output contact (the + and – DC outputs of 600, 900), the first output contact and the second output contact adapted to electrically connect a load (load is unclaimed) to the shunt regulator, wherein the actual DC output voltage is available to the load between the first output contact and the second output contact (600 and 900 each produce a DC output that is “available” to any circuit/load connected to it); 
gated power switches (604, 606, 608 or the unlabeled MOSFETs shown in fig 9) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (at least par 50); and 

Shiek further discloses the shunt controller is configured to limit the duty cycles to minimum duty cycles corresponding to rotational speeds of the AC generator (par 52-53).- 16 - US. 115468114.03 PLR-02-28227.O1P-US Hurych and Shiek are analogous because they are from the same field of endeavor, namely shunt regulators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Hurych controller to have a minimum duty cycle, as taught by Shiek.  The motivation for doing so would have been to prevent the output voltage from decreases too far.  Without a minimum, the shunt controller could produce a duty cycle of zero (all switches off).  This would cause the shunt controller to act as a passive rectifier and no longer exhibit any active regulation control.  By keeping the duty cycle above a minimum, the shunt regulator keeps a specific minimum voltage on the DC bus.
With respect to claim 6, Shiek discloses the gated power switches consist of MOSFETs (shown in at least figures 6, 9; par 51).  Replacing the Hurych IGBTs with Shiek’s MOSFETs would have been an obvious modification.  MPEP §2143(B).  The two equivalent types of transistors and the skilled artisan would have understood the benefits and drawbacks of selecting one over the other. 
With respect to claim 7, Shiek discloses the shunt regulator comprises a housing (inherent, see below) and a circuit board within the housing supporting the MOSFETs 
The Shiek housing is interpreted as at least the vehicle housing itself.  Furthermore, it is commonly known in the art to encase electronics in a housing in order to protect it from outside elements (water, dirt, etc.).  
The Shiek MOSFETs are held in place and not allowed to drift from each other physically.  This supports the interpretation that the MOSFETs are placed on a generic circuit board.   
The “not potted” limitation is anticipated by the lack of any disclosure in Shiek regarding potting.  The applicants are also directed to the comments made in the PCT written opinion (section 1.8.3).
With respect to claims 13 and 16, the combination discloses the shunt regulator for a vehicle, as discussed above in the art rejections of claims 2 and 6-7.  Claim 13 corresponds to claim 2 and claim 16 corresponds to both claims 6 and 7.
With respect to claim 21, the combination discloses the apparatus necessary to carry out the recited method steps, as discussed above in the art rejections of claim 2. 
Claims 3, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hurych in view of Shiek and Crecelius (US 6,081,084).
The combination teaches the system and method of claims 2, 13 and 21, but does not expressly disclose speed detection logic.  Crecelius discloses a DC power generation system for a vehicle (fig 4, 9; col. 4-7, 9), and the corresponding method, the system comprising:

a shunt regulator (20) operable to boost the AC voltages to a target DC bus voltage, the shunt regulator including: 
a first output contact and a second output contact (the + and – DC outputs of 20; shown as 30a and 30b), the first output contact and the second output contact adapted to electrically connect a load (unclaimed, as noted above) to the shunt regulator, wherein the actual DC output voltage is available to the load between the first output contact and the second output contact (at 30a-b); 
gated power switches (21-26) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (col. 3, lines 7-12; col. 4, lines 49-67); and 
a shunt controller (40, 60) communicatively coupled to the gates of the gated power switches, the shunt controller configured to operate the power switches at duty cycles (col. 3, lines 42-58).  
Crecelius further discloses the shunt controller comprises speed detection logic configured to determine zero crossings of the AC voltages and determine each of the rotational speed of the AC generator based on a time elapsed between the zero 
The combination and Crecelius are analogous because they are from the same field of endeavor, namely alternator-fed rectifiers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s shunt regulator to include a speed detection logic, as taught by Crecelius.  The motivation for doing so would have been to know more about how the system is operating. 
Claims 3, 14 and 22 only broadly recite the determining of zero crossings and rotational speed of the generator.  There is no use for this information.  Sensing a known system to determine operating parameters is within the level of ordinary skill in the art.  The applicants have not addressed or responded to this interpretation. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurych in view of Hashiba (US 2005/0146234).
Hurych discloses the windings are low voltage windings which generate AC voltages resulting in unboosted rectified DC voltage less than the DC output voltage at 
Hurych and Hashiba are analogous because they are from the same field of endeavor, namely alternators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Hurych alternator to be built using the structure taught by Hashiba.  The motivation for doing so would have been to build a known alternator using a known and proven design.  MPEP §2143(B).
The rest of the claim is directed to a comparison of power produced at 800rpm with an undefined “generator”.  The claim does not set forth any details of this other generator, except that it contains “at least 13% less magnetic material”. 
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to build a generator that has worse power generation efficiency at 800rpm than the combination’s alternator.  Such a construction does not affect the structure or functionality of the combination’s system.  It simply sets forth another alternator to use as a comparison.  This other alternator is not required to be used in any specific type of vehicle or even used successfully.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836